Exhibit 10.1

October 26, 2010

Mr. James T. Breedlove

Dear Jim:

I am pleased to inform you that the Compensation and Management Development
Committee of Praxair, Inc.’s Board of Directors has approved the clarification,
described below, of the supplemental nonqualified pension benefit to be provided
to you in connection with your continued employment with Praxair beyond your
attainment of age 62.

As you know, pursuant to your offer letter dated as of October 5, 2004 and
amended as of October 19, 2004 (the “Offer Letter”), following your termination
of employment after attaining age 62 and completing five years of service,
Praxair agreed to provide you with (a) a lifetime minimum retirement benefit of
not less than $150,000 per year when combined with your annual retirement
benefits from General Electric, and (b) retiree medical coverage as made
available to eligible retirees under the Praxair traditional retirement plan
(the plan made available to employees hired prior to May 1, 2002), with the
Praxair plan coverage supplementing any coverage you are eligible to receive
from General Electric (if any). This is to clarify that the $150,000 annual
minimum benefit will be comprised of the following components: (a) your standard
Account-Based accrued retirement benefits under the Praxair Pension Plan, the
Praxair, Inc. Supplemental Retirement Income Plans A and B (collectively, the
“SRIP”), and the Praxair, Inc. Equalization Benefit Plan, in each case
determined and payable in accordance with the terms of the respective plan based
upon your actual Praxair service and plan-eligible compensation; (b) your
aggregate annual retirement benefits payable from General Electric (estimated to
be approximately $37,000 annually); and (c) if necessary, a supplemental benefit
payable under the SRIP equal to $150,000 less the sum of the benefits payable
pursuant to (a) and (b) above.

In addition to the minimum annual benefit described above, Praxair will make an
annual credit of $113,000 on each of October 31, 2010, October 31, 2011 and
October 31, 2012 to a notional account established for your benefit under the
SRIP B, provided that you remain continuously employed by Praxair at all times
during the twelve-month period immediately preceding the respective October 31st
crediting date referenced in this sentence. This notional account will
accumulate interest annually at the same 30-year Treasury rate applicable to
your Account-Based benefits under the SRIP. Other than such interest, no
additional amounts will be credited to this notional account under the terms of
this letter after the earlier of your termination of employment with Praxair for
any reason or October 31, 2012. Praxair will make a cash lump sum payment to you
equal to the balance in this notional account at such time and subject to all of
the same terms and conditions as your standard Account-Based benefit under the
SRIP B.

Sincerely,

Praxair, Inc.

By: /s/ Stephen F. Angel

Stephen F. Angel

Chairman, President &

Chief Executive Officer